 1

 2

 3

 4                                    UNITED STATES DISTRICT COURT

 5                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7   PETER STAVRIANOUDAKIS, et al.,                    Case No. 1:18-cv-01505-LJO-BAM
 8                      Plaintiffs,                    ORDER GRANTING DEFENDANTS’
                                                       MOTION TO STAY DISCOVERY
 9          v.
                                                       (Doc. No. 51)
10   U.S. DEPARTMENT OF FISH &
     WILDLIFE, et al.,
11
                        Defendants.
12

13          Currently before the Court is a motion to stay discovery filed by Defendants United States

14   Department of Fish and Wildlife Service, Margaret Everson in her official capacity as the

15   Principal Deputy Director of the U.S. Fish and Wildlife Service, and Charlton Bonham in his

16   official capacity as the Director of the California Department of Fish and Wildlife

17   (“Defendants”). (Doc. No. 51.) Plaintiffs Peter Stavrianoudakis, Katherine Stavrianoudakis, Eric

18   Ariyoshi, Scott Timmons, and American Falconry Conservancy (“Plaintiffs”) filed an opposition

19   on November 27, 2019, and Defendants replied on December 13, 2019. (Doc. Nos. 52, 56.)

20          The Court found the matter suitable for decision without the need for oral argument

21   pursuant to Local Rule 230(g) and vacated the hearing on the motion set for December 20, 2019.

22   (Doc. No. 57.) Having considered the motion, the opposition, the reply, the parties’ arguments,

23   as well as the entire record in this case, the Court grants Defendants’ motion.

24          I.      BACKGROUND

25          Plaintiffs originally filed this action on October 30, 2018. (Doc. No. 1.) In the First

26   Amended Complaint, filed on January 18, 2019, Plaintiffs allege that certain federal and

27   California regulations applicable to the practice of falconry are unconstitutional and violate the

28   Administrative Procedures Act. (Doc. No. 16.)
                                                      1
 1          On January 28, 2019, Plaintiffs filed a motion for a preliminary injunction. (Doc. No. 17.)

 2   Defendants filed motions to dismiss and an opposition to the motion for preliminary injunction on

 3   March 15, 2019. (Doc. Nos. 24-26.) The Court took the motion for preliminary injunction and

 4   motions to dismiss under submission on April 9, 2019. (Doc. No. 43.) Due to the judicial

 5   emergency in this District, the Court has not yet issued a written decision on the pending motions.

 6          On October 30, 2018, when the case was first filed, the Court set an Initial Scheduling

 7   Conference for February 5, 2019. (Doc. No. 4.) The parties subsequently submitted five separate

 8   stipulations to continue the Initial Scheduling Conference due to the pending motions, and the

 9   Initial Scheduling Conference was ultimately scheduled for December 12, 2019. (Doc. Nos. 15,

10   19, 46, 48, 50.) On November 22, 2019, after Plaintiffs indicated that they were not willing to

11   stipulate to any further continuances of the Initial Scheduling Conference, Defendants filed the

12   instant motion to stay. (Doc. No. 51-1 at 2, 4.) On December 5, 2019, the Court converted the

13   Initial Scheduling Conference to a Telephonic Status Conference. (Doc. No. 54.) At the

14   conference on December 12, 2019, the Court and the parties discussed the status of the action,

15   including the pending motion to stay discovery, and the judicial emergency in the Fresno Division

16   of the Eastern District of California. (Doc. No. 55.) No scheduling deadlines were set. (Id.)

17          II.     DISCUSSION

18          A district court “has broad discretion to stay proceedings as an incident to its power to

19   control its own docket” and may stay discovery while a dispositive motion is pending. Clinton v.

20   Jones, 520 U.S. 681, 706 (1997) (citing Landis v. North American Co., 299 U.S. 248, 254
21   (1936)); Orchid Biosciences, Inc. v. St. Louis Univ., 198 F.R.D. 670, 672 (S.D. Cal. 2001)

22   (citing Data Disc, Inc. v. Sys. Tech. Associates, Inc., 557 F.2d 1280 (9th Cir. 1977)). The party

23   seeking the stay bears the burden of establishing the need for a stay. Clinton, 520 U.S. at 708.

24          Defendants seek to stay all discovery in this case until thirty (30) days after the Court

25   issues an order resolving the pending motions to dismiss in order to avoid “potentially

26   unnecessary, expensive discovery.” (Doc. No. 51 at 4.) Defendants further seek to continue the
27   Initial Scheduling Conference until after the pending motions are resolved. (Id.) Plaintiffs

28   oppose a stay on the grounds that Defendants have failed to carry their burden to establish that a
                                                      2
 1   stay of discovery is warranted. (Doc. No. 52.)

 2          The parties disagree regarding the applicable standard governing Defendants’ motion to

 3   stay. Defendants contend that a two-part test applies, wherein the Court must determine: 1)

 4   whether the pending motion is potentially dispositive of the entire case or dispositive of the issue

 5   at which discovery is aimed; and 2) whether the pending motion can be decided without

 6   additional discovery. (Doc. No. 51-1 at 3.) Citing to Mlejnecky v. Olympus Imaging America,

 7   Inc., 2011 WL 489743, at *7 (E.D. Cal. Feb. 7, 2011), Plaintiffs argue that Defendants “must

 8   make a ‘clear and convincing showing’ or demonstrate the ‘immediate and clear possibility’ that

 9   they will prevail on the merits of their dispositive motions.” (Doc. No. 52 at 2.) On reply,

10   Defendants note that Mlejnecky acknowledged that the Ninth Circuit has not articulated a

11   controlling standard for issuance of a stay of discovery, that the decision to stay is within the

12   discretion of the trial court, and several variations of the two-part test have emerged. (Doc. No.

13   56 at 2.) Defendants further argue that, regardless of which standard applies, it has been satisfied

14   here. (Id.)

15          In Mlejnecky, the defendant filed a motion for a protective order seeking to stay the

16   exchange of initial disclosures and discovery in the case due to a pending motion to dismiss.

17   Mlejnecky, 2011 WL 489743, at *1. The parties, as here, disagreed regarding the applicable

18   standard used to evaluate motions to stay discovery while a dispositive motion is pending, which

19   the court recognized was “a not uncommon dispute” in the context of such motions. Id. at *5, 7

20   n. 10. The Mlejnecky court reviewed the standards used by other courts in the Ninth Circuit in
21   determining motions to stay discovery. Id. at *5-8. Specifically, the Court recognized that:

22                  “[t]he Ninth Circuit Court of Appeals has not announced a clear
                    standard against which to evaluate a request or motion to stay
23                  discovery in the face of a pending, potentially dispositive motion.
                    However, federal district courts in California, including this court,
24                  have applied a two-part test when evaluating such a request for a
                    stay. First, the pending motion must be potentially dispositive of
25                  the entire case, or at least dispositive on the issue at which
                    discovery is aimed. Second, the court must determine whether the
26                  pending, potentially dispositive motion can be decided absent
                    additional discovery. . . . Discovery should proceed if either prong
27                  of the test is not met.”
28   Id. at *7. As to the first prong, the defendant argued that it need only demonstrate that there is a
                                                       3
 1   “clear possibility” that the potentially dispositive motion would be granted. Id. The plaintiff, in

 2   turn, argued that the defendant was required to show “by clear and convincing evidence” that it

 3   would prevail on the merits of the dispositive motion. Id. Without deciding which standard

 4   should apply, the Mlejnecky court concluded that neither had been met and declined to stay

 5   discovery. Id. In doing so, the court “recognize[d] the awkward nature” of reviewing the merits

 6   of the potentially dispositive motion in evaluating whether a stay should issue. Id. at *8. The

 7   court noted that another judge would hear and resolve the dispositive motion at issue, and that

 8   judge “may take a different view of the merits.” Id.

 9          Motions to stay are within the sound discretion of the Court and, as acknowledged in

10   Mlejnecky, the Ninth Circuit has not announced a clear standard for motions to stay discovery

11   while a dispositive motion is pending. Moreover, Plaintiffs have not cited any controlling

12   authority for the proposition that either the “clear and convincing showing” or the “immediate

13   and clear possibility” standards they propose are binding on this Court. As in Mlejnecky, the

14   undersigned is not the judge who will resolve the pending motions to dismiss, which are currently

15   before Chief Judge Lawrence J. O’Neill. Moreover, as the Mlejnecky court acknowledged,

16   “[j]udges in the Eastern District of California and Northern District of California have applied

17   variations of [the two-part] test with frequency.” Mlejnecky, 2011 WL 489743, at *6. These

18   courts often do so by conducting a preliminary review of the pending dispositive motion and

19   without exhaustively reviewing the merits under the standards Plaintiffs propose. See, e.g.,

20   Oertell v. Six Flags Entm’t Corp., 2018 WL 489154, at *3 (E.D. Cal. Jan. 19, 2018) (finding that
21   a pending motion for partial summary judgment did not dispose of the entire case without

22   reviewing the merits of the motion); Turner v. Colon, 2014 WL 5308324, at *2 (E.D. Cal. Oct.

23   16, 2014) (reasoning that a stay was warranted where a pending motion for summary judgment

24   was “potentially case dispositive or at a minimum may narrow the issues” without weighing the

25   merits of the motion); Spearman v. I Play Inc., 2018 WL 1382349, at *2 (E.D. Cal. Mar. 19,

26   2018) (noting that the court had taken a “preliminary peek” at the merits of the underlying
27   dispositive motion challenging the court’s jurisdiction and, “[w]ithout determining whether

28   jurisdiction exists,” found that the argument has merit and the jurisdictional issue was potentially
                                                      4
 1   dispositive of the case).

 2          A stay is warranted under the two-part test discussed above. First, Defendants’ motions

 3   seek to dismiss the First Amended Complaint in its entirety. (See Doc. Nos. 24, 25.) Without

 4   determining the merits of the pending motions before Judge O’Neill, the Court finds that

 5   Defendants’ arguments are sufficiently meritorious for a finding that the motions are potentially

 6   dispositive of the case. With respect to the second part of the two-part test, Plaintiffs do not argue

 7   that discovery is necessary to resolve the pending motions or even identify the scope of any

 8   discovery they intend to take. Indeed, the pending motions have been fully briefed and taken

 9   under submission and it does not appear that any discovery is necessary to resolve them.

10          Here, the Court finds that Defendants have shown good cause for the requested stay of

11   discovery. No scheduling order has issued in this case and no deadlines have been set.

12   Accordingly, if Defendants’ motions to dismiss do not resolve this case, Plaintiffs will not be

13   prejudiced by a modest delay in proceeding with discovery. In contrast, proceeding with

14   discovery will result in unnecessary motion practice, litigation costs, and a waste of judicial

15   resources. This is particularly concerning where, as explained to the parties at the December 12,

16   2019 status conference, there is currently a judicial emergency in the Fresno Division of the

17   Eastern District of California.

18          III.    CONCLUSION

19          For the reasons stated above, IT IS HEREBY ORDERED that:

20          1.      Defendants’ motion to stay (Doc. No. 51) is GRANTED;
21          2.      Discovery in this case is STAYED until thirty (30) day after the Court issues an

22   order resolving the pending motions to dismiss; and

23          3.      The Court will set an Initial Scheduling Conference in this case as promptly as

24   practicable following resolution of the pending motions to dismiss.

25
     IT IS SO ORDERED.
26
27      Dated:     December 20, 2019                           /s/ Barbara   A. McAuliffe              _
                                                           UNITED STATES MAGISTRATE JUDGE
28
                                                       5
